DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 20A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0003, line 1, “a upper” should be changed to --an upper--.
In paragraph 0009, line 4, “When” should be changed to --When the--.  
In paragraph 0043, line 5, “The a” should be changed to --A--.
In paragraph 0044, line 5, “The a” should be changed to --A--.
--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takebayashi et al. (US 2018/0065586 A1). Takebayashi discloses a knee airbag device, comprising: an airbag case (airbag cover 20 or, alternatively, the portion of airbag cover 20 not including airbag door part 21) disposed at a lower face part 8 of an instrument panel 6; a knee airbag 11 accommodated within the airbag case in a folded state (paragraph 0008), the knee airbag inflating and deploying toward a vehicle rear side and a vehicle upper side upon being supplied with gas; and an airbag door part 21 disposed at a vehicle lower side of the airbag case, the airbag door part having a substantially U-shaped rupture target part 25, the rupture target part is open toward a vehicle front side as seen in a plan view, at a portion, of a bottom wall part configuring a vehicle lower side face of the airbag door part, disposed rearward of an intermediate part (below concave section 35) of the airbag door part in a vehicle front-rear direction, and the portion of the bottom wall part disposed rearward of the intermediate part opening toward a vehicle lower side upon rupture of the rupture target part caused by inflation pressure of the knee airbag (Fig. 4(A)). The airbag case is configured such that a proof stress, relative to an inflation pressure of the knee airbag, of a front wall 43 configuring a vehicle front .
Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enders (US 2005/0116449 A1). Enders discloses a knee airbag device, comprising: an airbag case (e.g., 326 or, alternatively, 326 and 316 – see paragraph 0094) disposed at a lower face part of an instrument panel 312; a knee airbag 328 accommodated within the airbag case in a folded state, the knee airbag inflating and deploying toward a vehicle rear side and a vehicle upper side upon being supplied with gas; and an airbag door part 371 disposed at a vehicle lower side of the airbag case, the airbag door part having a substantially U-shaped rupture target part 379, the rupture target part is open toward a vehicle front side as seen in a plan view, at a portion, of a bottom wall part configuring a vehicle lower side face of the airbag door part, disposed rearward of an intermediate part of the airbag door part in a vehicle front-rear direction (i.e., the rupture target part is open from the base of the U-shaped rupture target part to the tips of the U-shaped rupture target part, which includes a portion disposed rearward of an intermediate part of the airbag door part in a vehicle front-rear direction), and the portion of the bottom wall part disposed rearward of the intermediate part opening toward a vehicle  by inflation pressure of the knee airbag. The rupture target part comprises a first rupture target part extending in a vehicle width direction along an edge part at a vehicle rear side of the bottom wall part, and a pair of second rupture target parts respectively extending toward a vehicle front side from an end part at one side and an end part at another side, in the vehicle width direction, of the first rupture target part; and an end part at a vehicle front side of each of the pair of second rupture target parts is bent and extends towards an inner side in the vehicle width direction (Fig. 12). The knee airbag is accommodated in the airbag case in a state in which a portion that inflates upon receipt of gas supply is disposed at a vehicle rear side of an inflator 381 (Fig. 14). The airbag door part is configured as a separate body from the instrument panel (Figs. 12-15) and is modularized in a state in which the airbag door part is coupled with the airbag case.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Enders (US 2005/0116449 A1) in view of Kang (US 2020/0238938 A1). Enders teaches the limitations of claim 1, as explained above. Enders does not teach that the bottom wall part is configured such that a plate thickness of a portion at a vehicle front side of the intermediate part is larger than a plate thickness of a portion at a vehicle rear side of the intermediate part. Kang teaches a .
Claim 4 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Enders (US 2005/0116449 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Enders (US 2005/0116449 A1) in view of Freisler et al. (US 2003/0127838 A1). Enders teaches the limitations of claim 1, as explained above. Enders further teaches that the bottom wall part is configured in a dome shape that is convex toward a vehicle lower side (Fig. 12). Freisler teaches an airbag door part 19 that is configured in a dome shape that is convex toward a vehicle lower side. If it is found that Enders does not teach that the bottom wall part is configured in a dome shape that is convex toward a vehicle lower side, then it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an airbag door part as taught by Enders that is configured in a dome shape that is convex toward a vehicle lower side, as taught by Freisler, in order to make the airbag door part blend in with an instrument panel that is convex toward a vehicle lower side. Furthermore, in the absence of persuasive evidence that the particular shape of the airbag door part is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B).
4 is rejected under 35 U.S.C. 103 as being unpatentable over Takebayashi et al. (US 2018/0065586 A1) in view of Freisler et al. (US 2003/0127838 A1). Takebayashi teaches the limitations of claim 1, as explained above. Takebayashi does not teach that the bottom wall part is configured in a dome shape that is convex toward a vehicle lower side. Freisler teaches an airbag door part 19 that is configured in a dome shape that is convex toward a vehicle lower side. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an airbag door part as taught by Takebayashi that is configured in a dome shape that is convex toward a vehicle lower side, as taught by Freisler, in order to make the airbag door part blend in with an instrument panel that is convex toward a vehicle lower side. Furthermore, in the absence of persuasive evidence that the particular shape of the airbag door part is significant, the claimed shape cannot serve to patentably distinguish the claimed invention from the cited references. MPEP §2144.04(IV)(B).
Allowable Subject Matter
Claims 2, 6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH J FRISBY/Primary Examiner, Art Unit 3616